Exhibit 99.1 LIVEREEL MEDIA CORPORATION Consolidated Financial Statements For the Years Ended June 30, 2012 and 2011 (Expressed in Canadian Dollars) INDEX Page Report of Independent Registered Public Accounting Firm 1 Consolidated Statements of Financial Position 2 Consolidated Statements of Operations and Comprehensive Loss 3 Consolidated Statements of Cash Flows 4 Consolidated Statements of Changes in Equity 5 Notes to the Consolidated Financial Statements 6-19 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Shareholders of LiveReel Media Corporation. We have audited the accompanying consolidated financial statements of LiveReel Media Corporation., which comprise the consolidated statements of financial position as at June 30, 2012, June 30, 2011 and July 1, 2010 and the consolidated statements of operations and comprehensive loss, statements of changes in equity and statements of cash flows for the years ended June 30, 2012 and June 30, 2011 and a summary of significant accounting policies and other explanatory information. Management'sResponsibility for the Consolidated Financial Statements Management is responsible for the preparation and fair presentation of these consolidated financial statements in accordance with International Financial Reporting Standards, and for such internal control as management determines is necessary to enable the preparation of consolidated financial statements that are free from material misstatement, whether due to fraud or error. Auditors’ Responsibility Our responsibility is to express an opinion on these consolidated financial statements based on our audits.We conducted our audits in accordance with Canadian generally accepted auditing standards and the standards of the Public Company Accounting Oversight Board (United States)Those standards require that we comply with ethical requirements and plan and perform the audit to obtain reasonable assurance about whether the consolidated financial statements are free from material misstatement. An audit involves performing procedures to obtain audit evidence about the amounts and disclosures in the consolidated financial statements. The procedures selected depend on the auditor's judgment, including the assessment of the risks of material misstatement of the consolidated financial statements, whether due to fraud or error. In making those risk assessments, the auditor considers internal control relevant to the entity's preparation and fair presentationof the consolidated financial statements in order to design audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the entity's internal control. An audit also includes evaluating the appropriateness of accounting policies used and the reasonableness of accounting estimates made by management, as well as evaluating the overall presentation of the consolidated financial statements. We believe that the audit evidence we have obtained in our audits is sufficient and appropriate to provide a basis for our audit opinion. Opinion In our opinion, the consolidated financial statements present fairly, in all material respects, the financial position of LiveReel Media Corporation as at June 30, 2012, June 30, 2011 and July 1, 2010, and its financial performance and its cash flows for the years ended June 30, 2011 and June 30, 2010 in accordance with International Financial Reporting Standards. Emphasis of Matter Without qualifying our opinion, we draw attention to Note 1 in the consolidated financial statements which indicates that the company incurred a net loss of $161,139 during the year ended June 30, 2012 and of that date had an accumulated deficit of $8,454,342.These conditions along with other matters as set forth in Note 1 indicate the existence of a material uncertainty that may cast significant doubt about the Company’s ability to continue as a going concern. /s/ “SCHWARTZ LEVITSKY FELDMAN LLP” Toronto, Ontario Chartered Accountants October 26, 2012 Licensed Public Accountants LiveReel Media Corporation Consolidated Statements of Financial Position (Expressed in Canadian Dollars) June 30, June 30, July 1, Note (Note 2) (Note 2) Assets Current Assets Cash $ $ $ Other assets 6 Total Assets Liabilities Current Liabilities Accounts payable and accrued liabilities 7 $ $ $ Convertible notes payable 8 - - Total Liabilities Shareholders' Equity (Deficiency) Capital stock 9 Contributed surplus Equity component of debt 8 - - Warrants reserve 10 - - Accumulated deficit ) ) ) Total Shareholders' Equity (Deficiency) ) ) Total Liabilities and Shareholders' Equity $ $ $ Going Concern (Note 1) Related Party Transactions (Note 13) Commitments and contingencies (Note14) Subsequent event (Note 16) Approved by the Board”/s/ Jason Meretsky”Director”/s/ Janice Barone” Director (signed) (signed) The accompanying notes form an integral part of these consolidated financial statements. 2 LiveReel Media Corporation Unaudited Consolidated Statements of Operations and Comprehensive Loss (Expressed in Canadian Dollars) For the Years Ended June 30, Note (Note 2) Revenue Interest income $
